Citation Nr: 0717918	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  06-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Reiter's syndrome 
(claimed as inflammatory polyarthritis of the joints), to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

A hearing was held on June 9, 2006, in Boston, Massachusetts, 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the veteran indicated at his June 2006 hearing 
before the Board that he would like to waive the RO's initial 
consideration of the evidence.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in July 2002 most 
recently denied service connection for Reiter's syndrome.  

3.  The evidence received since the July 2002 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for Reiter's syndrome.

4.  Reiter's syndrome did not manifest in service or within 
one year thereafter, and the veteran has not been shown to 
currently have Reiter's syndrome that is causally or 
etiologically related to his military service, including 
herbicide exposure.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which denied entitlement 
to service connection for Reiter's syndrome, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.   The evidence received subsequent to the July 2002 rating 
decision is new and material, and the claim for service 
connection for Reiter's syndrome is reopened. 38 U.S.C.A.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 20.1105 (2006).

3.  Reiter's syndrome was not incurred in active service, may 
not be presumed to have been so incurred, and is not due to 
Agent Orange exposure in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this decision, the Board has reopened the veteran's claim 
for service connection for Reiter's syndrome.  As such, this 
portion of the benefit sought on appeal has been granted in 
full, and therefore, regardless of whether the notice 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Accordingly, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the merits of the veteran's claim for service 
connection, the RO did provide the appellant with notice in 
July 2003, prior to the initial decision on the claim in 
January 2004, as well as in March 2005.  Therefore, the pre-
decisional Pelegrini timing requirement has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that 
was necessary to substantiate his claim for service 
connection.  Specifically, the July 2003 and March 2005 
letters stated that in order to establish service connection 
the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the May 2005 statement of 
the case (SOC) and the February 2006 supplemental statement 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA would seek 
to provide.  In particular, the July 2003 and March 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2003 and March 2005 letters notified the veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The March 2005 letter also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the July 
2003 and March 2005 letters informed the veteran that it was 
his responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency. 

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO informed the 
appellant in the rating decision, SOC, and SSOC of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As discussed, because 
each of the four notice requirements has been satisfied in 
this case, any error in not providing a single notice to the 
appellant covering all notice requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran pertaining to disability ratings and effective 
dates, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for Reiter's syndrome.  Thus, any question as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical sources are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  The veteran was also 
provided the opportunity to testify at the hearing before the 
Board.  

The Board acknowledges that the appellant has not been 
afforded a VA examination in connection with his claim for 
service connection for Reiter's syndrome.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for Reiter's syndrome because 
such an examination would not provide any more pertinent 
information than is already associated with the claims file.  
As will be explained, the veteran has not been shown to have 
had a disease, event, or injury during active military 
service.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  .

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.  Apart from a one-year 
presumption for chloracne and porphyria cutanea tarda, there 
is no time limit after service as to when the diseases listed 
at 38 C.F.R. § 3.309(e) may become manifest to a degree of 10 
percent or more after service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

As to another legal matter in this case, the veteran's claim 
for service connection for Reiter's syndrome was previously 
considered and denied by the RO in rating decisions dated in 
September 2000 and July 2002.  The veteran was notified of 
those decisions and of his appellate rights.  In general, 
rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2003, the veteran essentially requested that his 
claim for service connection for Reiter's syndrome be 
reopened.  The January 2004 rating decision currently on 
appeal as well as the May 2005 SOC case denied reopening the 
veteran's claim on the basis that new and material evidence 
had not been submitted.  However, the February 2006 SSOC 
subsequently reopened the veteran's claim for service 
connection for Reiter's syndrome and adjudicated the claim 
without regard to finality.  As will be explained, the Board 
concurs that the RO's adjudication regarding reopening the 
veteran's claim for service connection for Reiter's syndrome 
is correct.  However, regardless of what the RO has done in 
cases such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b).  

Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by law to review whether new and material evidence 
has been submitted to reopen the claim.  Thus, the Board has 
recharacterized the issue on appeal as whether the appellant 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for Reiter's 
syndrome.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted, the September 2000 rating decision denied the 
veteran's claim for service connection for Reiter's syndrome.  
In that decision, the RO observed that the veteran's service 
medical records did not show any complaints, treatment, or 
diagnosis of Reiter's syndrome.  It was also noted that the 
veteran's post-service medical records showed a current 
diagnosis of the disorder with only a fifteen-year history of 
arthritis.  In addition, the RO indicated that Reiter's 
syndrome was not listed as one of the disorders for which 
presumptive service connection based on herbicide exposure 
was available.  As such, the RO determined that there was no 
basis to establish service connection for Reiter's syndrome.  
Therefore, the RO found that service connection for Reiter's 
syndrome was not warranted.  

The July 2002 rating decision then denied the veteran's claim 
for service connection for Reiter's syndrome on the basis 
that new and material evidence had not been submitted.  In 
this regard, the RO noted that the additional evidence merely 
showed the veteran as having been treated for Reiter's 
syndrome.  This evidence was considered cumulative and 
redundant of the evidence that was previously considered in 
the September 2000 rating decision and did not bear directly 
and substantially upon the issue.  

The evidence associated with the claims file subsequent to 
the July 2002 rating decision consists of VA medical records, 
private medical records, a lay statement, a unit history 
obtained by the veteran on the Internet, and hearing 
testimony as well as the veteran's own assertions.  The Board 
finds that this recent evidence constitutes new and material 
evidence, which is sufficient to reopen the previously denied 
claim for service connection for Reiter's syndrome.  The 
majority of this evidence is certainly new, in that it was 
not previously of record.  The Board also finds the VA 
medical records and private medical records to be material in 
that they relate to an unestablished fact necessary to 
substantiate the veteran's claim.  As will be discussed, some 
of these treatment records discuss the etiology or cause of 
the veteran's current disorder.  Therefore, the Board finds 
that new and material evidence has been presented to reopen 
the veteran's previously denied claim for service connection 
for Reiter's syndrome.  

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed, VA has already met the 
notice and assistance obligations to the appellant.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the applicable 
laws and regulations, the Board concludes that the veteran is 
not entitled to service connection for Reiter's syndrome.  
The veteran served in the Republic of Vietnam during the 
Vietnam era, and as such, he is presumed to have been exposed 
during such service to certain herbicide agents, including 
Agent Orange.  However, the veteran does not have a 
disability that is shown to be associated with Agent Orange 
exposure because Reiter's syndrome and inflammatory 
polyarthritis of the joints are not listed among the 
disorders for which a presumption based on herbicide exposure 
is warranted under § 3.309(e).  

The veteran contended at his June 2006 hearing that his 
current disorder could be multiple myeloma, which is listed 
among the disorders for which presumptive service connection 
is available.  However, there is no medical evidence of 
record suggesting that the veteran has multiple myeloma, and 
the record on appeal does not indicate that the veteran 
himself is a medical professional competent to provide an 
opinion on the matters of medical etiology or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, 
there is no competent medical evidence showing that the 
veteran currently has multiple myeloma.  Therefore, the Board 
finds that the veteran is not entitled to service connection 
on the presumptive basis of herbicide exposure.  

In addition, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
arthritis or Reiter's syndrome.  The medical evidence shows 
that he did not seek treatment immediately following his 
separation from service or for many years thereafter.  
Therefore, the Board finds that Reiter's syndrome did not 
manifest during service or within one thereafter (the 
presumptive period afforded a chronic disease).  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
Reiter's syndrome, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  In 
other words, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
Reiter's syndrome is itself evidence which tends to show that 
Reiter's syndrome did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of medical evidence establishing that 
the veteran had Reiter's syndrome in service or within close 
proximity thereto, the medical evidence of record does not 
show the veteran's current Reiter's syndrome to be related to 
his military service.  As discussed previously, the medical 
evidence does not show that there was an event, disease, or 
injury in service to which a current disorder could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

Nor is there is any medical evidence of record that directly 
links any current arthritic disorder to service.  See Combee 
v. Brown, supra.  To the contrary, various physicians have 
indicated that the veteran's current disorder is of an 
unknown etiology.  In particular, a private physician 
indicated in December 2003 and April 2005 that the etiology 
of the veteran's disorder was unknown.  She also noted that 
current theories suggest that viral infections, enteric 
pathogens, and atypical bacteria may play a role in 
triggering these arthritis conditions.  In addition, a 
February 2006 private physician commented that the terms 
"reactive arthritis" and "Reiter's syndrome" are often 
used in cases where a person does not meet the criteria for 
rheumatoid arthritis, lupus, or other disease.  He also noted 
that there was no definite underlying environmental cause 
identified in most of those cases.  As such, the physician in 
February 2006 stated that the use of those terms should not 
be construed to indicate that the cause of the veteran's 
unusual condition has been identified.  

VA medical records dated in December 2004 and February 2005 
also documented the veteran as having inflammatory 
polyarthritis of an unclear etiology, and a March 2006 
private physician indicated that the cause of the veteran's 
disorder was unknown.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for Reiter's syndrome.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, service connection for Reiter's syndrome 
is not warranted.  Since the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis, and absent a professional 
medical opinion linking a current disorder to verified 
stressors, service connection may not be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for Reiter's syndrome is 
reopened, and to this extent only, the appeal is granted.

Service connection for Reiter's syndrome is denied



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


